DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Status of the Claims
	The amendment filed on 10/31/2022 has been entered. Claims 1 and 3 have been amended. Thus claims 1-10 are currently pending, claims 4-10 have been withdrawn from further consideration and claims 1-3 are under examination.

Withdrawn Rejections
	Claim 1 has been amended by canceling Pd from the catalyst composition. As set forth in the Office Action 08/01/2022, Takeuchi teaches in Example 6 a catalyst composition comprising the following:

    PNG
    media_image1.png
    66
    707
    media_image1.png
    Greyscale

However, the reference fails to teach or suggest the catalyst as instantly amended. Accordingly, the 103 rejection has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The “parts by weight” of each element in claim 1 renders the claims vague and indefinite because it is unclear what the weight of each is based upon. Are the parts by weight of each elements based on 100 parts by weight of the entire catalyst that includes Cu, Zn, Al, Si and Au or are they based on 100 parts by weight that includes Cu, Zn, Al and Si without Au? 
For purpose of examination, the Examiner interprets the claimed parts by weight of each element as based on 100 parts by weight of the entire catalyst that includes Cu, Zn, Al, Si and Au.
	Claims 2-3 are also rendered indefinite for depending on claim 1.

Response to Arguments
	Applicant argues that in view of paragraphs [0014] and [0015] of the disclosure, the claimed parts by weight are based on 100 parts by weight that includes Cu, Zn, Al and Si without Pd/Au and further argues that it would not have been necessary to express the content of Pd and Au as independently 0.1-5 wt% based on the total weight of Cu, Zn, Al and Si in the catalyst.
	The examiner disagrees. Nowhere in the indicated paragraphs has been described that each of the parts by weight are based on the 100 parts by weight that includes Cu, Zn, Al and Si without Pd/Au. Specifically, paragraph [0014] does not indicate implicitly or explicitly that the parts by weight are based on the 100 parts by weight that includes Cu, Zn, Al and Si without Pd/Au other than just listing the parts by weight: 35-65 parts by weight (e.g., 40-60 parts by weight) of Cu, 20-50 parts by weight (e.g., 25-40 parts by weight) of Zn, 2-20 parts by weight (e.g., 2-15 parts by weight) of Al, 0.1-5 parts by weight (e.g., 0.1-3 parts by weight) of Si, and a metal. In this disclosure, it appears that the metal (which is Pd or Au) is also listed with the rest of the composition that includes the parts by weight. Furthermore, the term “independently” in paragraph [0015] is used to designate the wt% to Au or to Pd independently. In other words, the weight percent for each Au or Pd is independent from one another and that the term has nothing to do in reference to the parts by weight. Thus, while it is clear that the weight percent of Au is based on the total weight of Cu, Zn, Al and Si in view of paragraph [0015], the disclosure does not provide any clear indication that the claimed parts by weight of each Cu, Zn, Al, and Si are based on 100 parts by weight that includes Cu, Zn, Al and Si without Pd/Au as Applicant argues.
	In view of the foregoing, the claims stand being vague and indefinite.

Allowable Subject Matter
	The subject matter of claims 1-3 appears to be free of prior art. The closest prior art references are Takeuchi (Takeuchi, M. et al. Patent number US6,048,820; cited in Office Action 08/01/2022) and Martin (Martin, O. et al. “Zinc-Rich Copper Catalysts Promoted by Gold for Methanol Synthesis” ACS Catal. 2015, 5, 5607−5616). 
	Takeuchi teaches in Example 6 a catalyst composition as follows but fails to teach or suggest the composition as instantly claimed that comprises Au.

    PNG
    media_image1.png
    66
    707
    media_image1.png
    Greyscale

	Martin further teaches a catalyst composition Cu-ZnO-Al2O3 promoted by Au but fails to teach or suggest that the catalyst comprises Si as instantly claimed.
	Accordingly, the instantly claimed catalyst is deemed novel and unobvious over the closest prior art references.

Conclusion
	Claims 1-3 stand rejected and no claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1759